996 A.2d 480 (2010)
COMMONWEALTH of Pennsylvania ex rel. Michael John PISKANIN, Jr., Petitioner
v.
Kenneth R. CAMERON (herein after "Cameron") individually and as Superintendent SCI Cresson; and Pennsylvania Department of Corrections (herein after PADOC); and Jean Sliko, individually and as Business Manager SCI Cresson, and all of them individually, jointly and severally with one another, Respondents.
No. 18 EM 2010.
Supreme Court of Pennsylvania.
June 14, 2010.

ORDER
PER CURIAM.
AND NOW, this 14th day of June, 2010, the Application for Leave to File Original Process is GRANTED, and the "Petition for Review Sounding as for [sic] Writ of Mandamus" is DENIED.